NO. 12-11-00178-CR

                           IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

BRODERICK DEROYCE BROWN,                                   §     APPEAL FROM THE 241ST
APPELLANT

V.                                                         §     JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                   §     SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant pleaded guilty to possession of a controlled substance, cocaine in an amount of
one gram or more but less than four grams. He also pleaded true to the enhancement paragraph
alleging that he had been previously convicted of a felony. Appellant filed a notice of appeal.
         We have received the trial court's certification showing that this is a plea bargain case and
Appellant has no right to appeal. See TEX. R. APP. P. 25.2(a)(2). The certification also states that
Appellant waived his right to appeal. The certification is signed by Appellant and his trial
counsel. The clerk’s record supports the trial court’s certification. See Dears v. State, 154
S.W.3d 610, 615 (Tex. Crim. App. 2005). Accordingly, we dismiss the appeal.
Opinion delivered July 20, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)